Citation Nr: 0512952	
Decision Date: 05/12/05    Archive Date: 05/25/05

DOCKET NO.  04-06 478	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Winston-
Salem, North Carolina


THE ISSUES

1.  Entitlement to service connection for hepatitis B and C.  

2.  Entitlement to service connection for gastrointestinal 
reflux disease (GERD) secondary to residuals of a fractured 
jaw.

3.  Whether new and material evidence has been received to 
reopen a claim for entitlement to service connection for 
bilateral bullseye maculopathy or other vision disorder to 
include service connection secondary to residuals of a 
fractured jaw.

4.  Whether new and material evidence has been received to 
reopen a claim for entitlement to service connection for a 
psychiatric disability to include service connection 
secondary to residuals of a fractured jaw.

5.  Entitlement to service connection for headaches to 
include service connection secondary to residuals of a 
fractured jaw.




REPRESENTATION

Appellant represented by:	The American Legion


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

C. Fetty, Counsel


INTRODUCTION

The veteran had honorable active service from March 1965 to 
March 1969.

This appeal arises from a February 2003 RO rating decision 
that denied entitlement to service connection for hepatitis B 
and C; for gastrointestinal reflux disease (GERD) secondary 
to head trauma; for bilateral bullseye maculopathy secondary 
to head trauma; for psychiatric disability secondary to head 
trauma; and, for headaches secondary to head trauma.  The 
veteran has appealed to the Board of Veterans' Appeals 
(Board) for favorable resolution.

The appealed February 2003 rating decision did not address 
whether evidence submitted was sufficiently new and material 
to reopen claims of entitlement to service connection for eye 
and for psychiatric disabilities, rather, it denied service 
connection for them.  

Therefore, the Board must address the issue of new and 
material evidence in the first instance.  See Barnett v. 
Brown, 83 F.3d 1380, 1383 (Fed. Cir. 1996), aff'd 8 Vet. App. 
1 (1995).  Thereafter, the Board may consider the claims on 
the merits.  

The issues of entitlement to service connection for hepatitis 
B and C, bilateral bullseye maculopathy secondary to head 
trauma on a de novo basis, for apsychiatric disability 
secondary to head trauma on a de novo basis, and for 
headaches secondary to head trauma are addressed in the 
REMAND portion of the decision below and are REMANDED to the 
RO via the Appeals Management Center (AMC), in Washington, 
DC.

Entitlement to service connection for GERD secondary to 
service-connected disability is deferred pending development 
of other service connection claims.  


FINDINGS OF FACT

1.  By rating decision of August 1992, the RO denied 
entitlement to service connection for a psychiatric condition 
and properly notified the veteran of that decision.  

2.  The veteran did not appeal the August 1992 decision and 
it became final.

3.  Evidence received at the RO since the August 1992 rating 
decision is so significant that it must be considered in 
order to fairly decide the merits of the claim.  

4.  By rating decision of February 1995, the RO denied 
entitlement to service connection for an eye condition and 
properly notified the veteran of that decision.  

5.  The veteran did not appeal the February 1995 decision and 
it became final.

6.  Evidence received at the RO since the February 1995 
rating decision is so significant that it must be considered 
in order to fairly decide the merits of the claim.  


CONCLUSIONS OF LAW

1.  The August 1992 rating decision, which denied service 
connection for a psychiatric condition, is final.  
38 U.S.C.A. § 7105(c) (West 2002).

2.  The evidence received since the unappealed August 1992 
rating decision is new and material, and the veteran's claim 
for service connection for an acquired psychiatric disorder 
has been reopened. 38 U.S.C.A. § 5108, (West 2002); 38 C.F.R. 
§ 3.156(a) (2001).

3.  The February 1995 rating decision, which denied service 
connection for an eye condition, is final.  38 U.S.C.A. § 
7105(c) (West 2002).

5.  The evidence received since the unappealed February 1995 
rating decision is new and material, and the veteran's claim 
for service connection for bilateral eye disorders has been 
reopened. 38 U.S.C.A. § 5108, (West 2002); 38 C.F.R. § 
3.156(a) (2001). 


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

There has been a significant change in the law with the 
enactment of the Veterans Claims Assistance Act of 2000 
(VCAA).  See 38 U.S.C.A. §§ 5102, 5103, 5103A, 5107 (West 
2002 & Supp 2004).  This law eliminates the concept of a 
well-grounded claim and redefines the obligations of VA with 
respect to the duty to assist.  The new law also enhances 
VA's duty to notify a claimant as to the information and 
evidence necessary to substantiate a claim for VA benefits.  
38 C.F.R. §§ 3.102, 3.156(a), 3.159, and 3.326(a) (2004).  
The Board notes that the provisions of 38 C.F.R. § 3.156(a) 
regarding new and material claims and second sentence of 
3.159(c) were amended effective August 29, 2001.  These 
amendments are effective only on claims received on or after 
August 29, 2001, and are, thus, not relevant in the instant 
case. See 66 Fed. Reg. 45620- 45632 (August 29, 2001).

In a decision issued on September 22, 2003, Paralyzed 
Veterans of America v. Secretary of Veterans Affairs, 
345 F.3d 1334 (Fed. Cir. 2003), the United States Court of 
Appeals for the Federal Circuit (Court) invalidated the 30-
day response period contained in 38 C.F.R. § 3.159(b)(1) as 
inconsistent with 38 U.S.C.A.§ 5103(b)(1).  The Court made a 
conclusion similar to the one reached in Disabled Am. 
Veterans v. Secretary of Veterans Affairs, 327 F.3d 1339, 
1348 (Fed. Cir. 2003) (reviewing a related Board regulation, 
38 C.F.R. § 19.9).  The Court found that the 30-day period 
provided in § 3.159(b)(1) to respond to a VCAA duty to notify 
is misleading and detrimental to claimants whose claims are 
prematurely denied short of the statutory one-year period 
provided for response.  With respect to Paralyzed Veterans of 
America v. Secretary of Veterans Affairs, West Supp. 2004 
contains amendments to 38 U.S.C. §§ 5102 and 5103 that 
clarify that VA may make a decision on a claim before the 
expiration of the one-year VCAA notice period.  For the 
purpose of reopening the veteran's claims, the Board finds 
that the requirements of the VCAA have been satisfied. 

New and Material Evidence 

In an August 1992 rating decision, the RO denied entitlement 
to service connection for a psychiatric disorder.  The 
veteran was notified of that decision in September 1992, but 
he did not appeal.  Thus, that decision became final.  In a 
February 1995 rating decision, the RO denied entitlement to 
service connection for an eye condition.  The veteran was 
notified of that decision, but he did not appeal.  Thus, that 
decision also became final.  38 U.S.C.A. §§ 5108, 7105(b), 
(c) (West 2002).  

Pursuant to 38 U.S.C. §§ 5108 and 7105(c), when a claim has 
been disallowed by the RO, "the claim may not thereafter be 
reopened and allowed and a claim based upon the same factual 
basis may not be considered" unless new and material 
evidence has been presented.  

New and material evidence is evidence that has not been 
previously submitted to agency decision makers that bears 
directly and substantially upon the specific matter under 
consideration, that is neither cumulative nor redundant and 
that, by itself, or in connection with evidence previously 
assembled, is so significant that it must be considered to 
fairly decide the merits of the claim.  38 C.F.R. § 3.156(a) 
(2001); Hodge v. West, 155 F.3d 1356 (Fed. Cir. 1998).  In 
Hodge, the United States Court of Appeals for the Federal 
Circuit stressed that newly submitted evidence could be 
material if it resulted in a more complete record for 
evaluating the disability.  With respect to any application 
to reopen a finally decided claim, the credibility of the 
newly submitted evidence is presumed.  Justus v. Principi, 
3 Vet. App. 510, 513 (1992).

Revisions have been made to 38 C.F.R. § 3.156, most notably a 
requirement that, to be new and material, evidence "must 
raise a reasonable possibility of substantiating the claim."  
This revision pertains to claims received on or after August 
29, 2001.  Because the claim in this appeal was received 
prior to that date, it must be evaluated using the previous-
more liberal-version of the regulation.

If new and material evidence is presented or secured with 
respect to a claim that has been disallowed, the Secretary 
shall reopen the claim and review the former disposition of 
the claim.  38 U.S.C.A. § 5108; Manio v. Derwinski, 1 Vet. 
App. 140, 145 (1991).

The relevant evidence of record at the time of the August 
1992 RO rating decision, which denied service connection for 
psychiatric disability, consists of service medical records 
(SMRs), Duke University Medical Center (hereinafter DUMC) 
records, a DD Form 214, and the veteran's claims and 
statements.  The SMRs reflect that the veteran had some 
degree of color blindness both on entry and on exit from 
active military service.  His vision was otherwise normal.  
His SMRs also reflect that he was hospitalized overnight for 
a psychiatric observation, where mild depression and anxiety 
were noted.  

Post service DUMC records reflect that the veteran had a CVA 
in September 1989.  No psychiatric disability was noted.  

In May 1991, the veteran requested service connection for 
nerves.  He had been admitted in May 1991 for a suicide 
attempt.  He reported that most of his problems stemmed from 
living in a high crime area.  In May 1991, a physician felt 
that the veteran exhibited moderate depression due to several 
factors, including hypertension, CVA, and chronic alcoholism.  
In May 1992, VA hospitalized the veteran for major depression 
with suicide gesture.  

In the August 1992 rating action the RO determined that the 
veteran's psychiatric disorder, major depression, was not 
incurred in or aggravated by service.

The Board must now review the evidence submitted since the 
final August 1992 RO rating decision to determine whether any 
of it is sufficiently new and material, that is, whether it 
is neither cumulative nor redundant, whether it is so 
significant it should be considered to fairly evaluate the 
claim, or whether it results in a more complete record for 
evaluating the service connection claim.  

The evidence submitted since the August 1992 RO decision is 
chiefly VA medical evidence and additional claims and details 
provided by the veteran.  

Among this evidence is a July 2004 VA psychiatric assessment, 
which includes a diagnosis of PTSD.  This is a new 
psychiatric diagnosis.  Thus, it is new evidence.  It is 
material evidence because it raises a question as to whether 
any psychiatric illness is related too the inservice assault.  
The Board therefore finds that this is new and material 
evidence sufficient to reopen the service connection claim.  
The application to reopen the claim must therefore be 
granted.  38 U.S.C.A. § 5108; Manio, supra.

Turning to an attempt to reopen a claim of entitlement to 
service connection for an eye condition, the relevant 
evidence of record at the time of the February 1995 RO rating 
decision, which denied service connection for an eye 
condition, consists of SMRs, DUMC records, a DD Form 214, and 
the veteran's claims and statements.  The SMRs reflect that 
the veteran had some degree of color blindness both on entry 
and on exit from active military service.  His vision was 
otherwise normal.  His SMRs reflect that he suffered head, 
face, and teeth injuries in December 1966 when he was 
assaulted by a gang.  In December 1967, he reported eye 
difficulty since 1966.  

The veteran suffered a left-sided CVA in September 1989.  In 
February 1990, the veteran complained of blurred vision.  A 
February 1990 VA ophthalmology report notes bullseye 
maculopathy, color blindness since active service, a history 
of parietal infarct, and severe hypertension retinopathy.

A September 1991 VA ophthalmology compensation examination 
report reflects that the veteran said he could not see.  An 
October 1991 VA social work report reflects that the veteran 
said he was blind ever since the 1989 CVA.  In September 
1994, the veteran reported that while on active duty a medic 
had used a laser to remove a mole from his head, which 
ultimately destroyed his eyesight.  

A February 1995 VA housebound and aid and attendance 
examination report notes blindness due to bullseye 
maculopathy.

After considering the above evidence, the RO denied service 
connection for an eye disability in February 1995.  At that 
time the RO determined that the service medical records 
showed no evidence of bullseye maculopathy. The Board must 
review the evidence submitted since that final RO rating 
decision to determine whether any of it is sufficiently new 
and material to reopen the claim.  

Evidence for service connection for an eye disability 
submitted since the February 1995 rating decision includes a 
May 1994 psychological consultation from Fayetteville VA 
Medical Center.  While the report predates the February 1995 
decision, there is no indication that it was before the RO at 
the time of the decision.  Rather, it appears that the RO 
first obtained this report in June 2001.  

The May 1994 report, while psychiatric in nature, mentions 
"cortical blindness" as an explanation of the veteran's 
labile vision loss and suggests two etiologies, further 
noting both a history of head trauma during active service 
and a CVA in 1989.  This is new medical evidence because no 
such diagnosis or etiology has previously been offered.  It 
is material because it raises a question as to whether a 
service-connected disability has caused or aggravated any 
vision loss.  The Board therefore finds that new and material 
evidence sufficient to reopen the service connection claim 
was submitted.  The application to reopen the claim must 
therefore be granted.  38 U.S.C.A. § 5108; Manio, supra.


ORDER

New and material evidence having been submitted, the 
application to reopen a claim of entitlement to service 
connection for bilateral bullseye maculopathy or other vision 
disorder is granted.  To this extent only, the appeal is 
granted.  

New and material evidence having been submitted, the 
application to reopen a claim of entitlement to service 
connection for psychiatric disability is granted.  To this 
extent only, the appeal is granted.  


REMAND

During the January 2005 videoconference before the 
undersigned Veterans Law Judge the veteran testified that he 
believed the hepatits was caused by a blood transfusion which 
was given to him during service when he was hospitalized 
after being assaulted.  The service medical records show that 
he was hospitalized at St. Albans Naval Base, New York, from 
May 21 to June 6 1966 for injuries sustained after being 
assaulted including scalp and lower lop lacerations, dental 
trauma, and compound comminuted fracture of the maxilla and 
mandible alveolar process anterior region.  The hospital 
summary is on file.  However, in view of the veteran's 
assertions, the Board is of the opinion that a search should 
be conducted for any additional records, including operative 
report.

The veteran's SMRs reflect brief treatment during active 
service for depression and anxiety diagnosed as an adjustment 
reaction of adolesescence. He was later injured in a personal 
assault.  Post service diagnoses of major depressive disorder 
and schizo-affective disorder have been given.  Recently, in 
July 2004, diagnoses of dysthymia, rule out bipolar disorder, 
and PTSD were also given.  As such, the Board finds that a VA 
psychiatric examination is warranted.  On a May 1991 
statement the veteran indicated that he received treatment at 
King County Hospital in Brooklyn, New York shortly after 
service and was treated at the VA facility in New York City 
in 1969.  The Board is of the opinion that an attempt should 
be made to obtain these records.  

Concerning service connection for bilateral bullseye 
maculopathy or other vision disorder, the veteran maintains 
that this disorder was the result if the inservice assault.  
He also maintains that due to the fractured jaw he is unable 
to chew his food properly and this has resulted in his 
gastrointestinal disorder.  A VA gastrointestinal examination 
in December 2002.  At that time the diagnosis was GERD.  The 
examiner stated that the veteran's service connected problems 
did not cause the GERD.  No opinion was included as to 
whether the service-connected disorders aggravate the GERD.   
He also maintains that his headaches were caused by the 
inservice head trauma.  

In view of the above the Board finds the VA medical opinions 
concerning the etiology if these disorders would be if 
assistance in adjudicating these claims.  

Accordingly, this case is remanded to the RO for the 
following action:

1.  The RO should furnish the veteran the 
appropriate release of information form 
in order to obtain the medical records 
from King County Hospital in Brooklyn, 
New York where the veteran stated he was 
treated shortly after service.  

2.  The RO should request the VA medical 
facility in New York City, New York to 
furnish copies of any medical records 
pertaining to treatment in 1969.

3.  The RO should request the National 
Personnel Records Center (NPRC) and the 
hospital at the St. Albans Naval Base, 
New York, to conduct a search for any 
additional medical records, including the 
operative report, progress notes, and 
doctors' and nurses' notes, concerning 
the veterans hospitalization at the 
hospital at the St. Albans Naval Base 
from May 21 to June 6 1966.  

4.  The RO should schedule the veteran 
for a VA examination by a psychiatrist to 
determine the nature and etiology of any 
mental disorder, to include PTSD.  The 
psychiatrist should review the claims 
file and note that review in the report.  
All tests and studies deemed necessary 
should be conducted.  Inform the examiner 
that only inservice stressors, which have 
been verified by the RO or the Board, may 
be used as a basis for a diagnosis of 
PTSD.  The inservice assault is verified 
by the record.  

If the diagnosis of PTSD is deemed 
appropriate, the VA psychiatrist should 
specify whether the verified stressor are 
sufficient to produce PTSD, and whether 
there is a link between the current 
symptomatology and the inservice stressor 
found to be established by the record. 
Regarding any other psychiatric 
disability diagnosed, the psychiatrist is 
requested to offer an opinion as to 
whether it is at least as likely as not 
(i.e., is there at least a 50 percent 
probability) that any psychiatric 
disorder diagnosed is related to the 
veteran's service or is aggravated by the 
inservice assault or associated injuries.  
A complete rationale for any opinion 
expressed should be included in the 
examination report.

5.  The claims files should be returned 
to the ophthalmologist who performed the 
December 2002 ophthalmology compensation 
examination for an addendum opinion.  If 
that ophthalmologist is no longer 
available, a qualified substitute may be 
used.  The ophthalmologist is asked to 
again review the claims files and render 
an opinion as to whether it is as likely 
as not (50 percent or greater 
probability) that any eye disability or 
vision loss, to include the macular 
degeneration of the bullseye maculopathy 
and or arteriosclerotic retinopathy is 
related to service, to include the 
inservice head injuries or if pre-
existing service was aggravated during 
service?  If the examiner requires 
another examination it should be 
conducted.  A complete rationale for any 
opinion rendered should be included in 
the addendum.

6.  The claims files should also be 
returned to the neurologist who performed 
the December 2002 neurology examination 
for an addendum opinion.  If that 
neurologist is no longer available, a 
qualified substitute may be used.  The 
neurologist is asked to review the claims 
files and render an opinion as to whether 
it is as likely as not (50 percent or 
greater probability) that headaches are 
related to service, to include the 
inservice head injuries?  If the examiner 
requires another examination it should be 
conducted.  A complete rationale for any 
opinion rendered should be included in 
the addendum.

7.  The claims files should be returned 
to the examiner who performed the 
December 2002 gastrointestinal 
examination for an addendum opinion.  If 
that examiner is no longer available, a 
qualified substitute may be used.  The 
examiner is asked to review the claims 
files and render an opinion as to whether 
it is as likely as not (50 percent or 
greater probability) that GERD diagnosed 
during the examination is aggravated by 
any impairment in mastication caused by 
the service connected compound fractures 
of the maxilla and mandible and inservice 
dental trauma.  If the examiner requires 
another examination it should be 
conducted.  A complete rationale for any 
opinion rendered should be included in 
the addendum.

8.  Following the above, the RO should 
review all the relevant evidence and 
readjudicate the claims.  If the benefits 
sought are not granted, an appropriate 
supplemental statement of the case should 
be furnished to the veteran and to his 
representative.  They should be afforded 
an opportunity to respond to the 
supplemental statement of the case before 
the claims folder is returned to the 
Board for further appellate 
consideration.  

The veteran has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded to 
the regional office.  Kutscherousky v. West, 12 Vet. App. 369 
(1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See The Veterans Benefits Act of 2003.  38 U.S.C. §§ 5109B, 
7112 (West Supp 2004).


	                     
______________________________________________
	ROBERT P. REGAN
	Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs


